DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, US Patent 4,902,645 (as cited in previous Office Action) in view of Ganguli et al, US Patent Application Publication 2016/032229 (newly submitted).

Regarding claim 1, Ohba teaches a method of processing a substrate, the method comprising: providing the substrate 2 on which a natural oxide film 5 is formed; performing a pre-processing on the substrate such that the natural oxide film formed on the substrate is removed (figure 1B); and directly forming a tungsten film 7 on the substrate by heating (via 54)  a stage 53 on which the substrate 52 is mounted to a predetermined temperature (figure 14) and supplying a tungsten chloride gas, whose raw materials is at least one selected from the group of WCl6, WCl5, WCl4,  WCl3,  (Note: column 5, lines 15 and 25-33 teaches the use of WF6, but column 3, lines 1-3 teaches that WCl6 may also be used as the metal halide gas, thereby meeting the limitation of this claim) and a reduction gas (helium column 5, 33) to the substrate which has been subjected to the pre-processing (the result being shown in figure 1C), wherein the performing a pre-processing includes exposing the substrate to a gas of a nitrogen-containing gas and a fluorine- containing gas in a first pre-processing step (column 5, line 1, which teaches NF3, which is both a nitrogen and fluorine-containing gas).

Ohba fails to teach the pre-processing gas is a mixture gas and the forming a tungsten film includes alternatively; supplying the tungsten gas together with the reduction gas, and supplying the reduction gas without supplying the tungsten gas.

Ganguli teaches the pre-processing gas is a mixture gas [0020] by teaching the use of mixed gas NH3/NF3, which is also generally used in the art to remove native oxides prior to formation of the trench contact. In addition, the reference of Ganguli teaches using atomic layer deposition, which is an alternative, yet conventionally-known means for depositing a metal or metal silicide layer. In an ALD process, as shown in figure 1, a metal (or metal silicide film) is formed by step 104 of supplying the tungsten gas [0019] together with the reduction gas (inert, such as helium [0019])and step 106 of supplying of a reduction gas (inert such as helium, [0021])  without supplying the tungsten gas. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli with that of Ohba because a mixed gas of NH3/NF3 is also generally used in the art to remove native oxides prior to formation of the trench contact and atomic layer deposition is an alternative, yet conventionally-known means for depositing a metal or metal silicide layer.





Regarding claim 15, Ohba teaches the performing a pre-processing and the forming a tungsten film are carried out without being exposed to an atmosphere (Note: this limitation may be met by performing the pre-processing and the forming the tungsten film in the same reactor. Since Ohba teaches the reactor in figure 14 can supply the gases and hold the substrate for both processes, the reference of Ohba meets the limitation of this claim).

Regarding claim 16, Ohba teaches a film forming system comprising:
at least one processing apparatus 51; wherein the processing apparatus performs providing the substrate 2 on which a natural oxide film 5 is formed; performing a pre-processing on the substrate such that the natural oxide film formed on the substrate is removed (figure 1B); and directly forming a tungsten film 7 on the substrate by heating (via 54) a stage 52 on which the substrate 52 is mounted to a predetermined temperature and supplying a tungsten chlorine gas, whose raw materials is at least one selected from the group of WCl6, WCl5, WCl4,  WCl3,  (Note: column 5, lines 15 and 25-33 teaches the use of WF6, but column 3, lines 1-3 teaches that WCl6 may also be used as the metal halide gas, thereby meeting the limitation of this claim)
(WF6, column 5, lines 15 and 25-33) and a reduction gas (H2 column 5, line 32-33) to the substrate which has been subjected to the pre-processing, wherein the performing a pre-processing includes exposing the substrate to a gas of a nitrogen-containing gas and a fluorine- containing gas in a first pre-processing step (column 5, line 1, which teaches NF3, which is both a nitrogen and fluorine-containing gas). 

Ohba fails to teach a controller, wherein the controller is configured to control the process, the pre-processing gas is a mixture gas and  the forming a tungsten film includes alternatively; supplying the tungsten gas, and supplying the reduction gas without supplying the tungsten gas.

Ganguli teaches a controller 350 wherein the controller is configured to control the process [0029] because controllers are configured to adjust at least one processing condition so that the concentration of the at least one gaseous byproduct is reduced to be the same or less than the threshold value. In addition, Ganguli teaches the pre-processing gas is a mixture gas [0020] by teaching the use of mixed gas NH3/NF3, which is also generally used in the art to remove native oxides prior to formation of the trench contact. Further, the reference of Ganguli teaches using atomic layer deposition, which is an alternative, yet conventionally-known means for depositing a metal or metal silicide layer. In an ALD process, as shown in figure 1, a metal (or metal silicide film) is formed by step 104 of supplying the tungsten gas [0019] and step 106 of supplying the reduction gas (inert such as helium, [0021]) without supplying the tungsten gas. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli with that of Ohba and because controllers are configured to adjust at least one processing condition so that the concentration of the at least one gaseous byproduct is reduced to be the same or less than the threshold value, a mixed gas of NH3/NF3 is also generally used in the art to remove native oxides prior to formation of the trench contact and atomic layer deposition is an alternative, yet conventionally-known means for depositing a metal or metal silicide layer.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba and Ganguli applied to claim 1 above, and further in view of Okamoto et al, US Patent 6,171,641 (as cited in previous Office Action).

Regarding claim 2, while Ohba teaches selectively forming the tungsten film on the substrate (figure 1C), Ohba and Ganguli fail to teach controlling a temperature of the stage. 

	However, Okamoto teaches controlling a temperature of the stage (figure 13) which uses a heating and cooling means upon which to regulate the frontside and backside of the substrate, which will optimize the manufacturing process.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okamoto with that of Ohba and Ganguli because controlling the temperature of the stage using heating and cooling means helps to optimize the manufacturing process of the layers formed.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, Ganguli, and Okamoto as applied to claim 2 above, and further in view of Ikeda et al, US Patent 5,431,773 (as cited in previous Office Action).

Regarding claim 3,  Ohba, Ganguli, and Okamoto fail to teach removing a byproduct generated in the first pre-processing step, in a second pre- processing step.

Ikeda teaches removing a byproduct generated in the first pre-processing step, in a second pre- processing step (column 3, lines 55-56) in which the residual etching gas, which is a byproduct generated in the first pre-processing step, is exhausted from the processing apparatus as a means of preventing cross-contamination.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ohba, Ganguli, and Okamoto because the residual etching gas, is exhausted from the processing apparatus as a means of preventing cross-contamination.

Regarding claim 4, Ohba teaches the first pre-processing step is an etching process of removing the natural oxide film by an etching (column 4, lines 62-63).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, Ganguli, Okamoto, and Ikeda applied to claim 4 above, and further in view of Lee et al, US Patent Application Publication 2012/0164830 (as cited in previous Office Action).

Regarding claim 5, Ohba, Ganguli, Okamoto, and Ikeda fail to teach the etching process is a plasma-free etching process.

Lee teaches the etching process is a plasma-free etching process [0048] as another generally known means for removing the native oxides from the substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Ohba, Bamnolker, Okamoto, and Ikeda because plasma-free etching is an alternative, conventional means of removing native oxides from a semiconductor device that also minimizes or prevents plasma damaged region on the surface of a substrate on which the pre-etching process is performed.

Claims 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, Ganguli, Okamoto, and Ikeda applied to claims 1 and 5 above, and further in view of Bamnolker et al, US Patent Application Publication 2015/0325475 (as cited in previous Office Action).

Regarding claims 7, 8, and 14, Ohba, Ganguli, Okamoto, and Ikeda fail to teach the reduction gas is a hydrogen-containing gas wherein the hydrogen-containing gas is H2.

However, Ganguli teaches that the reduction gas used may be any inert gas. Bamnolker teaches hydrogen as a generally known inert gas that is commonly used in the art with tungsten halide materials. See [0028, 0035].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bamnolker with that of Ohba, Ganguli, Okamoto, and Ikeda because hydrogen as a generally known inert reducing gas that is commonly used in the art with tungsten halide materials

Regarding claim 9, Ohba teaches the performing a pre-processing and the forming a tungsten film are carried out without being exposed to an atmosphere (Note: this limitation may be met by performing the pre-processing and the forming the tungsten film in the same reactor. Since Ohba teaches the reactor in figure 14 can supply the gases and hold the substrate for both processes, the reference of Ohba meets the limitation of this claim).

Regarding claim 10, Ohba, Ganguli, Okamoto, Ikeda, and Lee fail to teach a temperature of the substrate in the forming a tungsten film falls within a range of 300 to 600 degrees C.
However, it has been held that the temperature of the substrate during the deposition process will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the substrate temperature during the deposition process claimed and Ohba teaches a substrate deposition temperature of 120 C (column 13, line 7) it would have been obvious to one of ordinary skill in the art to select a suitable substrate temperature in the method of the claimed prior art

The specification contains no disclosure of either the critical nature of the claimed substrate temperature during the deposition process or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claims 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba and Ganguli as applied to claims 1 and 16 above, and further in view of Ikeda et al, US Patent 5,431,773 (as cited in previous Office Action).

Regarding claims 12 and 17, while Ohba and Bamnolker fail to teach removing a byproduct generated in the first pre-processing step, in a second pre- processing step.

Ikeda teaches removing a byproduct generated in the first pre-processing step, in a second pre- processing step (column 3, lines 55-56) in which the residual etching gas, which is a byproduct generated in the first pre-processing step, is exhausted from the processing apparatus as a means of preventing cross-contamination.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ohba, and Ganguli because the residual etching gas, is exhausted from the processing apparatus as a means of preventing cross-contamination.

Regarding claims 18-20, Ikeda teaches wherein the first pre-processing step is performed by a first processing apparatus, and the second pre-processing step is performed by a second processing apparatus, wherein the performing a pre-processing and the forming a tungsten film are carried out without breaking a vacuum state, and the first pre-processing step and the second pre- processing step are performed by the same processing apparatus (Note: since the claim does not recite that the first processing apparatus is different than the second processing apparatus, it would be obvious to one of ordinary skill in the art that the first and second processing apparatuses may be the same, which then may be carried out without breaking a vacuum state. Since the reference of Ikeda teaches etching and exhausting the residual gas in the same chamber, Ikeda teaches these limitations presented.).

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899